On Motion for Rehearing. ROBERTS, J.  [4] Appellee has filed a motion for rehearing, in which it contends that we failed to pass upon its contention that the Legislature was without power to provide for the issuance by De Baca county, upon its creation, of bonds, for the purpose of paying to Guadalupe county its proportion of the floating indebtedness of the parent county, by reason of the provisions of section 10, art. 9, of the Constitution. This provision reads as follows: “No county shall borrow money except for the purpose of erecting necessary public buildings or constructing or repairing public roads and bridges, and in such cases only after the proposition to create such debt shall have been submitted to the qualified electors of the county who paid a property tax therein during the preceding year and approved by a majority of those voting thereon. No bonds issued for such purpose shall run for more than fifty years.” But it has no application whatever to the creation of counties and the apportionment of debts between the old and new and making provision for their liquidation. To give it the construction for which appellee contends would deprive the Legislature -of the right to say upon what terms and conditions a new county should be created. The Legislature said the new county should issue its bonds to the parent county 'for its pro rata share of the indebtedness of the old county, both bonded and floating. It could legally have required the new county to have issued to the old county a fixed amount of bonds, without regard to the indebtedness, or whether there were any debts. Its will in the matter, as we have said in the former opinion, is supreme. For tbe reason stated, tbe motion for rehearing will be denied; and it is so ordered. Parker, C. J., concurs.